Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/28/2020 has been entered.  Claims 1-3, 10 and 16 are amended.  Claims 1-20 are pending in the application. 

Claim Objection
Claim 3 is objected to because of the following informalities: 
Claim 3, line 4 in the claim limitations “text items input the user” should be --text items input by the user--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 4 and 6, “composing region updater configured to detect” wherein “composing region updater” is used as a generic placeholder coupled with functional 
In claim 5, “text predictor configured to compute” wherein “text predictor” is used as a generic placeholder coupled with functional language “configured to compute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specifications shows that the following appears to be the corresponding structure described in the specifications for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
[0014] indicates that the “composing region updater” 110 and “text predictor” 116 are components within text input system 108 which contains a processor and memory per FIG. 1.  [0051] FIG. 8 show both “composing region updater” and “text predictor” reside in memory and that the processor implements functions of FIG. 6 and FIG. 7 that shows flow diagrams of the operation at the “composing region updater” and the “text predictor”, thus the “composing region updater” and “text predictor” are interpreted to be implemented by the processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 2, this claim is directed towards wherein upon detecting one of the plurality of text items adjacent to the designated symbol, replacing the one or the plurality of text items with a predictive text, however this is not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  At best, the specification [0026]-[0027] discloses that replacement by autocorrection is triggered by text input system treating the input comma, entered by the user, as a new word.  Thus, at best the specification discloses at best detection is of the designated symbol that triggers replacement action.  Therefore, the language – wherein upon detecting one of the plurality of text items adjacent to the designated symbol, replacing the one or the plurality of text items with a predictive text – constitutes new matter.  (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  For the purpose of the examination, examiner will interpret the limitation as “wherein upon detecting the designated symbol adjacent to one of the plurality of text items, replacing the one or the plurality of text items with a predictive text”.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding dependent Claim 4, this claim recites in part “triggers autocorrection of at least some of the text items in the composing region”.  The claimed “some of the text items” lacks antecedent basis and it is unclear what “some of the text items” pertains to in the composing region.  Thus, the claim limitations “triggers autocorrection of at least some of the text items in the composing region” is indefinite because it is unclear what “some of the text items” are associated with.  For the purposes of examination, this claim limitation is interpreted to as:
triggers autocorrection of at least some text items in the composing region. 

Regarding dependent Claim 11, this claim recites in part “detecting a symbol which triggers removal of the selected text items from the composing region”.  The claimed “the selected text items” lacks antecedent basis and it is unclear what “the selected text items” pertains to from the composing region.  Thus, the claim limitations “detecting a symbol which triggers removal of the selected text items from the composing region” is indefinite because it is unclear what “the selected text items” are associated with.  For the purposes of examination, this claim limitation is interpreted to as:
detecting a symbol which triggers removal of text items from the composing region and input of the associated text into the computing device. 

the text items” lacks antecedent basis and it is unclear what “the text items” pertains to in the composing region.  Thus, the claim limitations “triggers autocompletion of at least some of the text items in the composing region” is indefinite because it is unclear what “the text items” are associated with.  For the purposes of examination, this claim limitation is interpreted to as:
triggers autocompletion of at least some text items in the composing region. 

Regarding dependent Claim 13, this claim recites in part “triggers autocompletion of at least some of the text items in the composing region”.  The claimed “some of the text items” lacks antecedent basis and it is unclear what “the text items” pertains to in the composing region.  Thus, the claim limitations “triggers autocompletion of at least some of the text items in the composing region” is indefinite because it is unclear what “the text items” are associated with.  For the purposes of examination, this claim limitation is interpreted to as:
triggers autocompletion of at least some text items in the composing region. 

Regarding dependent Claim 20, this claim recites in part “a language model of the text input system”.  The claimed “the text input system” lacks antecedent basis and it is unclear what “the text input system” pertains to.  Thus, the claim limitations “a language model of the text input system” is indefinite because it is unclear what “the text 
a language model of a text input system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlen, US 8,712,931 A1, in view of Clements et al. (hereinafter Clements), US 2015/0317069 A1.

Regarding independent claim 1, Wahlen teaches a text input system for inputting text to a computing device (3:37-49 text messaging software application (a text input system) that accepts user typed input (inputting text) executing on device 100 (to a computing device)) comprising: 
a memory for receiving a plurality of text items input by a user for input into the computing device (3:63-4:20 a data store (comprising a memory) on the device stores the input repository utilized by the computing device (the computing device) detecting that user text input has been received (for receiving), the plurality of input items (a plurality of text items) are classified within the input repository and used to infer the user’s intended final user input in light of characters that have already been input by the user (input by a user for input into)); 
a composing region updater which detects one of the plurality of text items adjacent to a designated symbol (3:50-62 all text entry on the computing device is handled by operating system level API (wherein operating system level API equates to a composing region updater) that analyzes the user’s input of typed characters (wherein analyzing user input of typed characters equates to which detects one of the plurality of text items) and upon entry of a terminating character e.g. a period (wherein the period after the typed characters equates to adjacent to a designated symbol), upon entry of a termination character replaces the user’s typed characters with the predicted input); and 
the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items (3:50-62 all text entry on the computing device is handled by operating system level API (wherein operating system level API equates to and the composing region updater), 5:14-33 In the case of a user override (wherein API managing case of a user override equates to configured to), entry of an override trigger is detected, such as using the backspace key (detect a backspace) to delete (as a 
Wahlen does not expressly teach a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to automatically replace the associated text that is incorrect with correct text and maintaining the designated symbol.
However, Clements teaches a backspace as a corrective action acting to correct associated text that is incorrect within one of plurality of text items adjacent to designated symbol ([0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then automatically corrected to “Hello.”.  The user can press delete/backspace, which may be the same button as delete/undo, to get to “hrllo.”; thus – the delete/backspace button (a backspace) when pressed (as a corrective action) acts to undo (acting to correct) automatically corrected “Hello.” which was not the desired “hrllo!” (associated text that is incorrect) and replaced the user entered “hrllo.” (within the one of plurality of text items adjacent to designated symbol)), and when the corrective action is taken ([0230] user can press delete/backspace button (and when the corrective action is taken) to get to “hrllo.”), to update a composing region to automatically replace the associated text that is incorrect with correct text and maintaining the designated symbol ([0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then automatically corrected to 
  Because Wahlen and Clements address the same issue of a text messaging user interface displaying text item inputs by the user that is then incorrectly replaced by the system wherein the user presses a backspace key to initiate further correction, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of a backspace as a corrective action acting to correct associated text that is incorrect within one of plurality of text items adjacent to designated symbol, and when the corrective action is taken, to update a composing region to automatically replace the associated text that is incorrect with correct text and maintaining the designated symbol as suggested by Clements into Wahlen’s text input system, with a reasonable expectation of success, such that Wahlen’s operating system level API that handles an override trigger when a user input of pressing a backspace/undo button is detected is modified such that to revert autocorrected text with punctuation symbol, such as “Hello.”, which does not match user’s intent back to “hrllo.” wherein “hrllo” is text intended while maintaining the “.” that was originally entered by the user as the adjacent the punctuation symbol to teach the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to automatically replace the associated text that is incorrect with correct text and maintaining the designated symbol.  This modification would have been motivated by the desire to provide the user with a typing pane that is configured to replace the selected prediction by the input entered by the input entered via the entry mechanism (Clements [0015]).

Regarding dependent claim 2, Wahlen, in view of Clements, teach the text input system of claim 1 wherein upon detecting one of the plurality of text items adjacent to the designated symbol, replacing the one of the plurality of text items with a predictive text (interpreted as wherein upon detecting the designated symbol adjacent to one of the plurality of text items, replacing the one or the plurality of text items with a predictive text per the 35 U.S.C. 112(a) rejection above; see Wahlen 3:54-58 API analyzes user’s input on the fly, predicts the user’s intended final input and upon entry of a terminating character e.g. space, period, comma, or parenthesis (wherein upon analysis of a terminating character of a period after user input equates to wherein upon detecting the designated symbol adjacent to one of the plurality of text items) replaces (replacing) the user’s typed characters (the one of the plurality of text items) with predicted input (with a predictive text); wherein the combination of Wahlen and Clements taught user input as typed characters of “hrllo.” which was then automatically corrected to “Hello.” per Clements [0230-0231]), and wherein the incorrect text is the predictive text (combination of Wahlen and Clements taught an override trigger is an indication that the suggested input may have been inappropriate and an override trigger .  

Regarding dependent claim 3, Wahlen, in view of Clements, teach the text input system of claim 1 wherein the correct text is the one of the plurality of text items input the user (see Clements [0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then automatically corrected to “Hello.”.  The user can select the undo button, which is same as backspace/undo button, to get to “hrllo.”; wherein the intended text of “hrllo” (wherein the correct text) is contained within the user entered “hrllo” (is the one of the plurality of text items input by the user)).  

Regarding dependent claim 4, Wahlen, in view of Clements, teach the text input system of claim 1 wherein the composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocorrection of at least some of the text items in the composing region (interpreted as wherein the composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocorrection of at least some text items in the composing region per the 35 U.S.C. 112(b) rejection above; see Clements [0200] the automatic selection of a prediction may occur in response to user signaling (by detecting) that their .  

Regarding independent claim 10, claim 10 is a method claim that is substantially the same as the text input system of claim 1.  Therefore, claim 10 is rejected for the same reason as claim 1.  In addition, Wahlen teaches a computer-implemented method for inputting text to a computing device (3:50-58 process 300 (a computer-implemented method) all text entry (for inputting text) on the computing device (to a computing device) is handled by an operating system level application programming interface).

Regarding dependent claim 11, Wahlen, in view of Clements, teach the method of claim 10 comprising detecting the designated symbol by detecting a symbol which triggers removal of the selected text items from the composing region and input of the associated text into the computing device (see Wahlen 3:37-58 API (wherein the composing region updater) analyzes user’s input on the fly, predicts the user’s intended final input and upon entry (comprising detecting) of a terminating .  

Regarding dependent claim 13, claim 13 is a method claim that is substantially the same as the text input system of claim 4.  Therefore, claim 13 is rejected for the same reason as claim 4.

Regarding dependent claim 14, Wahlen, in view of Clements, teach the method of claim 10 comprising computing predictions comprising candidate text items and detecting the designated symbol by detecting a symbol which triggers use of one of the candidate text items as the associated text (see Clements [0199] in this disclosure the term ‘prediction’ encompasses prediction based on user input that can be generated using a text prediction engine, [0217] FIG. 11A candidate pane displays predictions 304, 305, 306 (comprising computing predictions comprising candidate text items) wherein automatic selection by user interface 300 of the most-likely prediction (which triggers use of one of the candidate text items as the associated text) of those displayed will occur in response to user inserting a space/period (and detecting the designated symbol by detecting a symbol)).  

one or more computer storage media comprising computer-readable instructions that, when executed by a computing system, direct the computing system to perform operations comprising (9:48-60 device 100 includes at least one processor (wherein device 100 with one processor equates to a computing system) for executing instructions (comprising computer-readable instructions that when executed by), that can be stored in at least one memory device (one or more computer storage media) that is a type of computer-readable storage media, in order to provide functionality such as that described herein (direct the computing system to perform operations comprising)).

Regarding dependent claim 17, claim 17 is a one or more computer storage media claim that is substantially the same as the computer-implemented method of claim 14.  Therefore, claim 17 is rejected for the same reason as claim 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claim 1, and further in view of Azose, US 2015/0149880 A1.

Regarding dependent claim 5, Wahlen, in view of Clements teach the text input system of claim 1 comprising the designated symbol (see Clements [0229-0230]  .
Wahlen and Clements do not expressly teach a text predictor configured to compute predictions comprising candidate text items that include symbol.
However, Azose teaches a text predictor configured to compute predictions comprising candidate text items that include symbol ([0054-0055] IME module 6 (a text predictor) may effectively predict the desired punctuated character strings (comprising candidate text items that include symbol) and may output the punctuated character strings for display according to the determined ranking (to compute predictions)).
	Because Wahlen, in view of Clements, and Azose address the same issue of presenting users with recommendations for text entry, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a text predictor configured to compute predictions comprising candidate text items that include symbol as suggested by Azose into Wahlen and Clements’ text input system such that when Wahlen and Clements’ text predictor sense the designated symbol as a prediction replacement boundary computed predictions comprising candidate text items that include the designated symbol can be presented to comprise a text predictor configured to compute predictions comprising candidate text items that include the designated symbol to teach comprising a text predictor configured to compute predictions comprising candidate text items that include the designated symbol.  This modification would have been motivated by the desire to provide the user improved text input speed by not needing the user to select keys corresponding to the one or more punctuation marks in the selected punctuated version of the character string (Azose [0019]).

Claims 6-9, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claims 1, 10 and 16, and further in view of Patel, US 2017/0308290 A1.

Regarding dependent claim 6, Wahlen, in view of Clements, teach all the elements of claim 1.  
Wahlen and Clements do not expressly teach wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor.  
However, Patel teaches wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor ([0065] FIG. 2 UI module 220 (wherein the composing region updater) to present one or more candidate words at suggestion regions of user interface 114A as shown FIG. 1A that may be potential replacements for a sequence of characters that language model LM module 228 receives as input for a given language context, [0067-0068] the lexicon of FIG. 2 computing device 210 may include a plurality of emoji symbols and language model LM .  
	Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor as suggested by Patel into Wahlen and Clements’ text input system, with a reasonable expectation of success, by further modifying Wahlen’s API with a text predictor that provides a plurality of emoji symbols to the suggestion region displayed for a user to select from wherein the plurality of emoji symbols candidates are derived based on language model of the text predictor.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 7, Wahlen, in view of Clements, teach all the elements of claim 1.
 comprising a processor configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device.  
However, Patel teaches comprising a processor ([0003] computing system including at least one processor) configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device ([0042] UI module 120 on computing device 110 (the computing device) comprises text editing region 116C that is shown in FIG. 1B to comprise (configured to) of text “How about burgers” (to the candidate text items) and a hamburger emoji appended (add the designated symbol to) to the portion of the text that has been entered by an user (and then offer the candidate text items with the added designated symbol to the user for input to) prior to detecting an input of “SEND” 116B).
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings comprising a processor configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device as suggested by Patel into Wahlen and Clements’ text input system, with a reasonable expectation of success, by further modifying Wahlen’s device to include a processor enabling adding of emoji symbols to candidate text and offering the candidate text with 

Regarding dependent claim 8, Wahlen, in view of Clements and Patel, teach the text input system of claim 7 wherein the processor (see Patel [0003] computing system including at least one processor) is configured to add the designated symbol to the candidate text items in a manner related to a language model of the text input system (see Patel [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (is configured to).  [0069-0070] the language model of LM module 228 may be trained based on text and emoji symbols entered by a large group of users and based on the training generate rules for the language model for matching emoji symbols (to add the designated symbol) for different portions of text (to the candidate text).  This generate global rules for the language model used by LM module 228 for associating textual words to the frequently used emoji symbols (in a manner related to a language model of the text input system)).

Regarding dependent claim 9, Wahlen, in view of Clements and Patel, teach the text input system of claim 7 wherein the processor (see Patel [0003] computing system including at least one processor) is configured to add the designated symbol to the candidate text items in a manner related to each of a plurality of language models of the text input system (see Patel [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (is configured to).  LM module 228 may make the append/replace determination separately for each particular emoji symbol by determining whether portions of text (to the candidate text items) are replaced or appended to (to add) by particular candidate emoji symbol (the designated symbol) based (in a manner related to each) on global or local rules of the language model (of a plurality of language models of the text input system)).

Regarding dependent claim 15, claim 15 is a method claim that is substantially the same as the text input system of claim 6.  Therefore, claim 15 is rejected for the same reasons as claim 6.

Regarding dependent claims 18, 19 and 20, claims 18, 19 and 20 are one or more computer storage media claims that are substantially the same as the text input system of claims 7, 6 and 8 respectively.  Therefore, claims 18, 19 and 20 are rejected for the same reasons as claims 7, 6 and 8 respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejections of Claim 10, and further in view of Brotherston et al. (hereinafter Brotherston), US 9122376 B1.

Regarding dependent claim 12, Wahlen, in view of Clements, teach the method of claim 10 comprising detecting the designated symbol by detecting a symbol which triggers (see Clements [0184] when the user ends a sequence by pressing an 
Wahlen and Clements do not expressly teach detecting a symbol which triggers autocompletion of at least some of the text items in the composing region.  
However, Brotherston teaches detecting a symbol which triggers autocompletion of at least some text items in the composing region (7:50-60, spacebar or punctuation key selection (detecting a symbol) corresponds (which triggers) an end of a word or end of character string such as character string s-l-e-e in FIG. 1 character string 4, FIG. 1 and 8:4-30, based on received raw character string 4, auto-completion AC module 22 may determine one or more auto-complete word suggestions from a lexicon based on raw character string 4 (autocompletion of at least some of the text items which is interpreted as autocompletion of some text items per the 35 U.S.C. 112(b) rejection above) to be displayed within edit region 16A (in the composing region) of UI module 20).
Because Wahlen, in view of Clements, and Brotherston address the same issue a text entry UI that detects entry of a punctuation symbol to triggers updates to text input by a user, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of detecting a symbol which triggers autocompletion of at least some of the text items in the composing region as suggested by Brotherston into Wahlen and Clements’ text wherein the composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocompletion of at least some of the text items in the composing region.  This modification would have been motivated by the desire to provide the user an auto-completion system to replace user-entered text with one or more words consistent with the user’s intended text (Brotherston 1:17-27). 

Response to Arguments
Applicant’s remarks filed 12/28/2020 on pages 6-7 regarding claims 1-6 not being interpreted under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Regarding claims 1-6 not being interpreted under 35 U.S.C. 112(f), Applicant alleges within the remarks on pages 6-7 that claims 1-6 fails to meet the 3-prong analysis and does not use the phrase ‘means for’ or ‘steps for’ hence 35 U.S.C. 112 (f) is not invoked per MPEP 2181.  Examiner respectfully disagrees with the Applicant’s arguments.  Claims 2 and 3 have been amended and thus need not be interpreted under 35 U.S.C. 112 (f).  Claims 1 and 4-6 includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f), as noted in more detail in the Action above, because the claim limitation(s) uses a nonce term as a generic placeholders that is coupled with functional language without reciting sufficient structure to perform the recited function and the 

Applicant’s amendments and remarks filed 12/28/2020 on page 7 regarding the 35 U.S.C. 112(b) rejection of claims 1-20 are persuasive, consequently, the prior 35 U.S.C. 112(b) rejection of claims 1-20 in the Office Action dated 9/25/2020 are hereby withdrawn.

Applicant’s remarks filed 12/28/2020 traversing rejections for claims 1-20 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-20 under USC 103, Applicant alleges within the remarks on pages 7-9 that:
(1) Wahlen, in view of Clements, in any combination do not teach the claimed “a memory for receiving a plurality of text items input by a user for input into the computing device; a composing region updater which detects one of the plurality of text items adjacent to a designated symbol; and the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol” as recited in amended Claim 1, specifically the undo 
(2) To the extent independent Claims 10 and 16 include recitations similar to recitations of independent Claim 1, Claims 10 and 16 are also patentable over the cited references in view of the remarks set forth regarding independent Claim 1.  Dependent Claims 2-9, 11-15 and 17-20 are also patentable based at least on their dependence on independent claims 1, 10 and 16 respectively.
Examiner respectfully disagrees with Applicants arguments.  
As to point (1) Wahlen, in view of Clements, does teach or suggest “a memory for receiving a plurality of text items input by a user for input into the computing device; a composing region updater which detects one of the plurality of text items adjacent to a designated symbol; and the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol” as recited in amended Claim 1.  
Firstly, applicant appears to be alleging that an undo action cannot read on the claimed “corrective action” because the undo function merely reverts text back to a previous state. However, this interpretation is too narrow in view of the claimed “detect a 
Secondly, the claimed “detect a backspace as a corrective action acting to correct” is taught or suggested by Clements disclosing wherein the user wanted to input “hrllo!” but entered “hrllo.” as text into typing pane displayed and the user interface automatically corrected and replaced with autocorrected “Hello.” causing user to press of delete/backspace to revert back to “hrllo.” (Clements [0230-0231]).  The pressing of delete/backspace teaches or suggests “detecting a backspace as a corrective action acting to correct” as it is consistent with applicant’s specifications [0028] “The user now takes action to correct the text as illustrated in FIGs 3A to 3D.  The user manually operates the backspace…”  
Thirdly, Wahlen disclose API that analyzes the user’s input of typed characters and upon entry of a terminating character e.g. a period replaces the user’s typed 
Therefore, Wahlen, in view of Clement, do teach or suggest the claimed “a memory for receiving a plurality of text items input by a user for input into the computing device; a composing region updater which detects one of the plurality of text items adjacent to a designated symbol; and the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol” as recited in amended claim 1 as further detailed in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colwell et al., US 2004/0234315 A1 (Nov. 25, 2004) ([0023] discloses pressing the semicolon key inserting the semicolon character into the text .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC CHEN/
Examiner, Art Unit 2143

                                                                                                                                                                                                    /JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143